Title: From James Madison to John Graham, 5 August 1816
From: Madison, James
To: Graham, John


        
          Dear Sir
          Montpellier Aug. 5. 1816
        
        I return the letter from Mr. Bagot. It manifests a good disposition on his part, and on that of the Commander in cheif in Canada. But it appears by communications to the War Dept. from one of our own sources, that the hostile purposes of the Indians in question, are the effect, of instigations from British Traders. I have desired Mr. G. Graham to lay these communications before the Dept of State. In connection with those from Mr. B. they will bring the whole subject into the Conversation desired by Mr B. The British authorities ought to repress a resort to their posts, of Indians from our side of the boundary, at least for political purposes; and to prohibit effectually the misconduct of their traders. If this be not done we must strengthen our military establishments, in that quarter, and hasten the exclusion of British traders from intercou[r]se with Indians within our limits. It will certainly be better for the British to co-operate with us in keeping the Indians within rule, than to force us into the alternatives; I am glad you are likely to obtain at length a translation of the Algerine letter. I wrote to Mr Monroe on the receipt of it, to send with the translation, an answer ready to be signed. This can best be drawn at Washington, where all the circumstances are most distinctly in view, including those connected with the Navy Dept.; and the lapse of time increases also the reason for diminishing delay. Friendly respects
        
          James Madison
        
       